DENSON, J.
The defendanat ivas indicted, tried and convicted for selling liquor in violation of the prohibition law in Randolph county. McKissick, the principal witness for the state, testified that he bought a quart of whisky from the defendant on Tuesday after the first Sunday in June, and for it paid him $1. On cross-examination this witness was asked this question: “You were arrested for selling whisky in Roanoke about the 1st of June yourself, weren’t you?” The court sustained the solicitor’s objection to the question. In this ruling there was no error. — Smith’s Case, 129 Ala. 89, 29 South. 699, 87 Am. St. Rep. 47; Gordon’s Case, 140 Ala. 29, 36 South. 1009; Wilkerson’s Case, 140 Ala. 165, 37 South 265; Williams’ Case, 144 Ala. 14, 40 South. 405.
If the court erred in sustaining the state’s objection to the question asked witness Ford, “Who are you at work for in this case?” the error was without injury, as the subsequent testimony of the witness is a full answer to the question.
No error is involved in the rulings of the court overruling objections made to questions propounded to defendant’s witness C'ofield by the state. — Castleberry’s Case, 135 Ala. 24, 33 South. 431; Code 1907, §§ 4008, 4009, and cases cited under those sections.
The charge refused to defendant is confusing and misleading in its first statement, and was properly refused.
There is no error in the record, and the judgment of conviction is affirmed.
Affirmed.
Tyson, C. J., and Simpson and Mayfield, JJ., concur.